Citation Nr: 0708529	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bilateral diabetic 
retinopathy with retinal detachment of the right eye, claimed 
as due to herbicide exposure.

3.  Entitlement to service connection for bilateral renal 
calculi (claimed as kidney disease), claimed as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from January 1960 to 
January 1963.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2003 rating decision by the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's personnel records indicate that he was a member 
of Company A in the 809th Engineering Battalion.  He contends 
that he was exposed to herbicide agents while serving in 
Southwest Asia, to include during two in-country visits to 
Vietnam, while stationed in Laos, and while off the shores of 
Vietnam.  See October 2002 statement in support of claim; 
February 2005 VA Form 9; February 2006 hearing transcript.  
The veteran asserts that he suffers from type II diabetes 
mellitus, bilateral diabetic retinopathy with retinal 
detachment of the right eye, and bilateral renal calculi as a 
result of herbicide exposure.  

A presumption of service connection exists if a veteran is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents, to include type II 
diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309 (2006); 38 
U.S.C.A. § 1116 (West 2002).  38 C.F.R. § 3.307 provides that 
a veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 shall be presumed to have 
been exposed to an herbicide agent unless there is 
affirmative evidence to establish that the veteran was not so 
exposed.  See also 38 U.S.C.A. §§  1113(a), 1116(f) (West 
2002).  Service in the Republic of Vietnam includes service 
in the waters off shore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  
Notwithstanding the regulations governing presumptive service 
connection based on herbicide exposure, a veteran may also 
establish service connection with proof of actual direct 
causation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran reports that the 809th Engineering Battalion was 
headquartered at Camp Ruam Chit Chai outside of Sakon, 
Thailand, and that Company A was located between the villages 
of Nakhon Phanom and Sakon Nakhon, approximately five miles 
from the border with Laos.  He asserts that he worked in the 
area for approximately four months as a bulldozer operator, 
and was responsible for cutting a trail (trailblazing) across 
Laos to the border of Vietnam.  He indicates that the 
trailblazing efforts were to result in a road being built 
across Laos used to haul supplies and troops to the Vietnam 
border.  The veteran reports that this area was jungle, and 
contends that it had been sprayed with herbicide agents 
because everything there was dead.  See hearing transcript.  

As noted above, the veteran also contends that he made two 
in-country visits to Vietnam.  He reports that during his 
time trailblazing in Laos, his superior indicated that they 
had crossed the border into Vietnam.  The veteran also 
reports that upon leaving Thailand, he was transported first 
by plane to Saigon, Vietnam, where he was for approximately 
two to three hours.  See hearing transcript.  In addition, 
the veteran contends that a plane sprayed an herbicide agent 
on a ship he was on that was located off the shore of 
Vietnam.  See October 2002 VA Form 21-4138; February 2005 VA 
Form 9.  

The veteran's personnel records confirm that he had service 
outside the United States, to include in Japan and Thailand.  
These records reveal that on March 8, 1962, his unit was 
enroute to Thailand from Okinawa, Japan, arriving in Bangkok, 
Thailand on March 17, 1962.  By July 17, 1962, the unit was 
enroute to the continental United States (CONUS) from 
Bangkok, arriving in Oakland, California on July 19, 1962.  
See chronological record of military service and record of 
service outside continental United States.  There is no 
indication from these records, however, that the veteran's 
duties while in Thailand included visitation to Laos and/or 
Vietnam, or that he was transported through Vietnam on his 
way back to the United States.  

A review of the claims folder reveals that the RO attempted 
to verify whether the veteran had any service in Vietnam and 
whether there was any indication that he had been exposed to 
herbicides.  In October 2002, the National Personnel Records 
Center (NPRC) replied that there was no evidence to 
substantiate service in the Republic of Vietnam and no record 
that the veteran had been exposed to herbicide agents.  The 
RO also attempted to verify whether the veteran flew out of 
the Saigon Airport when leaving Southwest Asia.  In September 
2004, the NPRC indicated that it was unable to verify port of 
departure from Southwest Asia.  

Despite the efforts of the RO to obtain information from the 
NPRC, there is no indication that the RO attempted to obtain 
information from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  More specifically, the 
RO should attempt to retrieve the unit history for Company A 
of the 809th Engineering Battalion, to include travel records 
during the unit's time in Thailand.  The unit history and 
travel records will aid the RO in determining whether the 
veteran spent time in Laos and, if so, whether he ventured 
into Vietnam during his trailblazing work in Laos, as well as 
whether the unit traveled to Saigon, Vietnam between its 
departure from Thailand and its arrival in California.  The 
RO should also attempt to ascertain whether any herbicide 
agents were used in the area of Laos the veteran alleges he 
was assigned to.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  Obtain the veteran's treatment 
records from the Little Rock VA Medical 
Center since March 2003.

2.  Obtain the veteran's treatment 
records from the Fayetteville VA Medical 
Center since September 2002.

3.  Request information from the United 
States Armed Services Center for Research 
of Unit Records on the veteran's unit 
history between March 1962 and July 1962, 
to include attempting to obtain travel 
records associated with the unit for 
travel from Naha Port, Okinawa to 
Bangkok, Thailand departing March 8, 1962 
and arriving March 17, 1962, and from 
Bangkok, Thailand to Oakland, California, 
departing July 17, 1962 and arriving July 
19, 1962.    

4.  When the requested development is 
completed, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  The 
appellant and his representative should 
be allowed an appropriate period of time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




